Spoitoed, J.
Conceding that the debt sued for became exigible, and that prescription therefore began to run the 1st of April, 1843, we are of opinion that prescription was interrupted by the debtor’s acknowledgment of the creditor’s right, on the 9th March, 1850.
The evidence of KUenpeter is positive, and sufficiently identifies the particular debt. If there was any other mortgage debt due by the defendant’s deceased wife to Olivier Arnandez, the mortgage repords would show it, which it is not pretended they do.
The testimony of Klienpeter is corroborated by the cotemporaneous writing which embodied a contract between himself and the deceased, touching the property on which the plaintiff’s mortgage was admitted to rest.-
The husband of Mrs. Berret was present when she made this acknowledgment, and tacitly assented to it; he also acknowledged the debt to be due himself. He was, moreover, a party to the written contract with Klienpeter.
The cases referred to by the appellant’s counsel, in 6 An. 121, and 10 An. 332, were cases of renunciation of prescription by a married woman unauthorized. This is a case of inte/rruption of prescription.
Judgment affirmed;